Citation Nr: 1617589	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  08-10 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for generalized arthritis, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran), his spouse and, J. K.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1973 to May 1977.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appealed the matters involving whether new and material evidence had been received to reopen a claim of service connection for left hip arthritis, service connection for generalized arthritis, increased ratings for bilateral knee and low back disabilities, and a total disability by reason of individual unemployability due to service connected disabilities (TDIU).  

In August 2010, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

By decision dated in January 2012, the Board reopened the claim of service connection for a left hip disability and remanded the remaining issues on appeal for further development.  Most, but not all, of the terms of the remand were accomplished.  

By rating decision dated in May 2013, the RO awarded service connection for left hip arthritis and a TDIU.  The remaining issues on appeal were returned for further appellate consideration.  

In a November 2015 decision, the Board denied increased ratings for lumbosacral and right knee disabilities, and increased the rating of the Veteran's left knee disability in stages.  The issue of service connection for generalized arthritis was remanded for an additional medical opinion.  

A November 2015 rating decision effectuated the Board grants, which included continuation of TDIU.  (A termination of TDIU had been proposed in a February 2015 rating decision.)  

As noted in the Board's January 2012 decision, the issues of entitlement to service connection for depression and a speech impediment were raised by the record at the time of the August 2010 videoconference Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

In the remand portion of the November 2015 Board decision, it was noted that the Veteran had claimed service connection for arthritis of joints other than those for which service connection had been established, specifically joints other than the lumbosacral spine, both knees, and the left hip.  An opinion was sought regarding whether service connection would be appropriate for arthritis of additional joints.  In response to the Board remand, the Veteran's medical records were reviewed in December 2015.  The examiner opined that it was less likely than not that arthritis of additional joints was incurred in or caused by a claimed in-service injury, event or illness.  The rationale was that review of the medical records did not show arthritis in joints other than the knees, low back and left hip.  Review of the record by the Board; however, shows a diagnosis of arthritis of the right hip in 1999.  As such, the opinion is inadequate for rating purposes and the case must be returned for a supplemental opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all joint that he believes are affected by arthritis for which service connection is claimed.  

2.  Return the Veteran's claims file to the examiner show conducted the December 2015 VA examination.  Ask the examiner to review closely the entire record and to prepare an addendum opinion addressing the following question:

Is it at least as likely as not (probability 50 percent or more) that any current or recent arthritis (other than arthritis of the knees, low back, and left hip) is related to any incident in service or to a service-connected disability?  

The examiner should specifically address arthritis of the right hip (noted in 1999).  

A complete rationale must be given for all opinions and conclusions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (additional facts are required, or the examiner does not have the needed knowledge or training). 

If the December 2015 examiner is not available, the Veteran's claims file should be referred to another qualified VA medical professional, so that the question above may be answered.  An examination should only be scheduled if the medical professional deems it necessary.  The medical professional should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue of entitlement to service connection for generalized arthritis, to include on a secondary basis.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  After the Veteran and his representative are given an opportunity to respond to the SSOC, return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


